Scott, J. (dissenting):
I dissent, and am in favor of a judgment in favor of plaintiff. The question involved is not one of a conflict between State regulation and Federal regulation of interstate commerce, but the old question so often discussed in the so-called “ baggage cases,” whether the mere acceptance of a ticket or a baggage check on which is printed a limitation clause amounts to a declaration by the passenger that her baggage is of no greater value than the amount of the limit of the carrier’s liability. The Croninger case, and others cited by my brother Clarke, are all “ Merchandise ” cases in which the court found a declaration by the shippers as to the value of the shipment, and an acceptance of a contract for shipment knowing that it contained a limitation of liability clause. These cases have always *680been distinguished from “ baggage cases ” like the present. It is distinctly stipulated in the submission that “ The plaintiff’s attention was not called to the said schedules Exhibits D and E or to any provisions thereof, or to the said notices, Exhibits F and Gr, and she had no knowledge of the same or of their existence. The said Boston & Maine Railroad Company did not give nor offer to give to the plaintiff any information in regard to such schedules, nor was any statement made to her, either as to their existence or contents at the time plaintiff purchased her ticket and checked her baggage, except by the publishing, posting and filing of the schedules and notices above mentioned. The plaintiff did not know that the defendant’s charges were based on the value of the baggage, or in any way affected by the value of the baggage.”
This concession distinctly negatives any idea that plaintiff agreed to the limitation of liability, or made any representation as to the value thereof. The element of estoppel, therefore, so strongly dwelt upon in Hart v. Pennsylvania R. R. Co. (112 U. S. 331), is entirely absent from the case. In the Croninger case the decision was based, in part at least, upon the statement embodied in the opinion that “ The knowledge of the shipper that the rate was based upon the value is to be presumed from the terms of the bill of lading and of the published schedules filed with the Commission.”
The court evidently referred to the presumption as one of fact. In the present case it is expressly stipulated that the passenger had no such knowledge — there is, therefore, no room for any presumption upon the subject. If it had been the law of this State prior to the passage of the Interstate Commerce Act and the Carmack Amendment to the Hepburn Bill, which amended said act, that a carrier might not by any agreement limit his liability, there would be no doubt that the State law would have been superseded as to interstate commerce by the Federal law. But there was not any such law in this State, and the plaintiff does not rely upon any such law. It has been the law here, and the Supreme Court of the United States says is now the law of the land under the Interstate Commerce Act, that “It has * * * become an established rule of the common law, as declared by this court in many *681cases, that such a carrier may by a fair, open, just and reasonable agreement limit the amount recoverable by a shipper in case of loss or damage to an agreed value made for the purpose of obtaining the lower of two or more rates of charges proportioned to the amount of the risk.”
Under this rule the question still remains since the passage of the Interstate Commerce Act, as it did before, whether, in the case of a shipment of baggage under the circumstances agreed to in the submission, there has been any agreement as to a limitation of liability, or any representation by the passenger, express or implied, as to the value of the baggage. It may even be conceded that the plaintiff and defendant could not lawfully agree to carry the baggage at a lower rate than that specified in the filed schedules, but the only point of my dissent is that there was no agreement at all. With full recognition of the paramount authority of Congress to regulate respecting interstate commerce, and with a sincere desire to give full effect to its enactments, I can find nothing in the Federal statutes or in the opinions of the Supreme Court of the United States to change the long-established rule that, in the absence of an agreement between the carrier and passenger as to a limitation of liability based upon value, or a representation by the passenger as to the value of his baggage, or a knowledge on his part that the price of a ticket is based upon the value of the baggage carried, the carrier is hable for the actual value if the baggage is lost by its negligence or fault. All that has been decided is that when Congress, by the Interstate Commerce Act, authorized contracts for the limitation of the liability of common carriers its enactment superseded and abrogated, as to interstate shipments, the provisions of any State law undertaking to forbid such contracts. That, in my opinion, does not touch the real question in this case.
Judgment directed for plaintiff for $100, with interest, but with costs to defendant. Order to be settled on notice.